Exhibit 10.1

EXECUTION VERSION

GUARANTY AND VOTING AGREEMENT

This Guaranty and Voting Agreement, dated as of March 29, 2013 (this
“Agreement”), is made by and among each of the shareholders listed on Annex A
hereto (each a “Guarantor” and collectively, the “Guarantors”) and, solely with
respect to Sections 4 through 8 and 10 through 18, each of the shareholders
listed on Annex B hereto (each a “Family Shareholder” and collectively, the
“Family Shareholders”) (provided that the foregoing limitation of the rights and
obligations of the Family Shareholders to Sections 4 through 8 and 10 through 18
of this Agreement will not apply to those Family Shareholders who are also
Guarantors), and American Greetings Corporation, an Ohio corporation (the
“Guaranteed Party”).

WHEREAS, concurrently with the execution and delivery of this Agreement, Century
Intermediate Holding Company, a Delaware corporation (“Parent”), Century Merger
Company, an Ohio corporation and wholly owned subsidiary of Parent (“Merger Sub”
and, together with Parent, “Buyers”), and the Guaranteed Party are entering into
an Agreement and Plan of Merger (the “Merger Agreement”), which provides, among
other things, for the merger of Merger Sub with and into the Guaranteed Party,
with the Guaranteed Party surviving as a wholly owned subsidiary of Parent (the
“Merger”);

WHEREAS, as of the date hereof, each Guarantor is the beneficial owner of, and
has the right to vote and dispose of, (i) that number of Class A Common Shares,
par value $1.00 per share, of the Guaranteed Party and (ii) that number of Class
B Common Shares, par value $1.00 per share, of the Guaranteed Party
(collectively, the “Guarantor Shares”), set forth opposite such Guarantor’s name
on Annex A hereto;

WHEREAS, as of the date hereof, each Family Shareholder is the beneficial owner
of, and has right to vote and dispose of, (i) that number of Class A Common
Shares, par value $1.00 per share, of the Guaranteed Party and (ii) that number
of Class B Common Shares, par value $1.00 per share, of the Guaranteed Party
(collectively with the Guarantor Shares, and together with any Class A Common
Shares or Class B Common Shares acquired by a Family Shareholder subsequent to
the date hereof, the “Shares”) set forth opposite such Family Shareholder’s name
on Annex B hereto; and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Guaranteed Party has required that each of the Guarantors and Family
Shareholders agree, and each of the Guarantors and Family Shareholders, as
applicable, is willing to agree, to the matters set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:

1. GUARANTY.

(a) To induce the Guaranteed Party to enter into the Merger Agreement, the
Guarantors hereby absolutely, unconditionally and irrevocably guaranty, on a
joint and



--------------------------------------------------------------------------------

several basis, to the Guaranteed Party, the due and punctual payment of any
obligation or liability payable by Buyers as a result of a breach by Buyers of
their obligations under the Merger Agreement (collectively, the “Obligation”).
All payments hereunder shall be made in lawful money of the United States, in
immediately available funds. Each Guarantor promises and undertakes to make all
payments hereunder free and clear of any deduction, offset, defense, claim or
counterclaim of any kind, except as expressly provided in this Agreement;
provided, that in no event shall the Guarantors’ liability under this Agreement
exceed $7,300,000, in the aggregate (the “Cap”).

(b) If any Buyer fails to discharge any Obligation when due, then each
Guarantor’s liabilities to the Guaranteed Party hereunder in respect of such
Obligation shall, at the Guaranteed Party’s option, become immediately due and
payable up to the Cap, and the Guaranteed Party may at any time and from time to
time, at the Guaranteed Party’s option, and so long as any Buyer has failed to
discharge any Obligation, take any and all actions available hereunder to
collect any Guarantor’s liabilities hereunder in respect of such Obligation, up
to the Cap.

2. NATURE OF GUARANTY. The Guaranteed Party shall not be obligated to file any
claim relating to the Obligation in the event that either Buyer becomes subject
to a bankruptcy, reorganization or similar proceeding, and the failure of the
Guaranteed Party to so file shall not affect the Guarantors’ obligations
hereunder. In the event that any payment to the Guaranteed Party in respect of
the Obligation is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantors shall remain liable hereunder with respect to the
Obligation as if such payment had not been made. This is an unconditional
guaranty of payment and not of collectability.

3. CHANGES IN OBLIGATIONS, CERTAIN WAIVERS.

(a) The Guaranteed Party may at any time and from time to time, without notice
to or further consent of the Guarantors, extend the time of payment of the
Obligation, and may also make any agreement with Buyers for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms thereof or of any agreement between the
Guaranteed Party and Buyers without in any way impairing or affecting the
Guarantors’ obligations under this Agreement. Each Guarantor agrees that the
obligations of the Guarantors hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by, among other things: (i) the failure
(or delay) on the part of the Guaranteed Party to assert any claim or demand or
to enforce any right or remedy against Buyers; (ii) any change in the time,
place or manner of payment of the Obligation or any rescission, waiver,
compromise, consolidation or other amendment or modification of any of the terms
or provisions of the Merger Agreement or any other agreement evidencing,
securing or otherwise executed, in each case to the extent a Guarantor is a
party, in connection with the transactions contemplated by the Merger Agreement
or the Obligation; (iii) the addition, substitution or release of any Guarantor;
(iv) any change in the existence, structure or ownership of Buyers or any
Guarantor; (v) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting Buyers or any Guarantor; (vi) the existence of any claim,
set-off or other right which the Guarantors

 

-2-



--------------------------------------------------------------------------------

may have at any time against Buyers or the Guaranteed Party or any of its
Affiliates, whether in connection with the Obligation or otherwise; (vii) the
adequacy of any other means the Guaranteed Party may have of obtaining payment
of the Obligation; (viii) the death, disability or incapacity of any Guarantor,
(ix) the value, genuineness, validity, regularity, illegality or enforceability
of the Commitment Letters against the Buyers, in each case in accordance with
the terms thereof, and (x) any other act or omission which might in any manner
or to any extent vary the risk of the Guarantors or otherwise operate as a
release or discharge of the Guarantors. To the fullest extent permitted by law,
the Guarantors hereby expressly waive any and all rights or defenses arising by
reason of any law which would otherwise require any election of remedies by the
Guaranteed Party. The Guarantors waive promptness, diligence, notice of the
acceptance of this Agreement and of the Obligation, presentment, demand for
payment, notice of non-performance, default, dishonor and protest, notice of the
incurrence of the Obligation and all other notices of any kind, all defenses
which may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshalling of
assets of Buyers or Guarantors, and all suretyship defenses generally (other
than defenses to the payment of the Obligation that are available to Buyers
under the Merger Agreement or a breach by the Guaranteed Party of this Agreement
or the Merger Agreement). The Guarantors acknowledge that they will receive
substantial direct and indirect benefits from the transactions contemplated by
the Merger Agreement and that the waivers set forth in this Agreement are
knowingly made in contemplation of such benefits. In furtherance of the
foregoing and subject to the limitations contained herein, each Guarantor
acknowledges that the Guaranteed Party may, in its sole discretion, bring and
prosecute a separate action or actions against such Guarantor for the full
amount of the Obligations, regardless of whether any action is brought against
Parent, Merger Sub or any other Guarantor or whether Parent, Merger Sub or any
other Guarantor is joined in any action or actions.

(b) The Guarantors hereby unconditionally and irrevocably agree not to exercise
any rights that they may now have or hereafter acquire against Buyers with
respect to the Obligation that arise from the existence, payment, performance or
enforcement of the Guarantors’ obligations under or in respect of this Agreement
or any other agreement in connection therewith, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Guaranteed Party against Buyers, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from Buyers, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until the Obligation shall
have been satisfied in full. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash of the Obligation and all other amounts payable under this
Agreement, such amount shall be received and held in trust for the benefit of
the Guaranteed Party, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Guaranteed Party in
the same form as so received (with any necessary endorsement or assignment) to
be credited and applied to the Obligation or

 

-3-



--------------------------------------------------------------------------------

to be held as collateral for the Obligation thereafter arising. Notwithstanding
anything to the contrary contained in this Agreement, the Guaranteed Party
hereby agrees that to the extent any of Buyers’ representations, warranties,
covenants or agreements contained in the Merger Agreement are waived by the
Guaranteed Party, then such waiver shall extend to the Guarantors.

4. VOTING AGREEMENT.

(a) Each Family Shareholder hereby agrees to vote (or cause to be voted) all of
such Family Shareholder’s Shares at any annual, special or other meeting of the
shareholders of the Guaranteed Party, and at any adjournment or adjournments or
postponement thereof, or pursuant to any consent in lieu of a meeting or
otherwise, at which such Family Shareholder has the right to so vote in favor of
the adoption of the Merger Agreement; provided, however, that if a
Recommendation Change shall have occurred, each Family Shareholder’s respective
obligations under this Section 4(a) shall terminate and be of no further force
and effect. Each Family Shareholder hereby waives any rights of appraisal or
rights to dissent from the Merger that are available under applicable law.

(b) Solely with respect to the matters specified in, and subject to the
provisions of, Section 4(a), each Family Shareholder constitutes and appoints
the Guaranteed Party, its general counsel, each member of the Special Committee
and such other officer of the Guaranteed Party as the Special Committee may
designate, from and after the date hereof until the earlier of (i) the Effective
Time and (ii) any termination of the Merger Agreement in accordance with its
terms (at which point such constitution and appointment shall be automatically
revoked), as such Family Shareholder’s attorney, agent and proxy (each such
constitution and appointment, an “Irrevocable Proxy”), with full power of
substitution, for and in the name, place and stead of such Family Shareholder to
vote and otherwise act with respect to all of such Family Shareholder’s Shares
at any annual, special or other meeting of the shareholders of the Company, and
at any adjournment or adjournments or postponement thereof, and in any action by
written consent of the shareholders of the Company, on the matters and in the
manner specified in Section 4(a). EACH SUCH PROXY AND POWER OF ATTORNEY IS
IRREVOCABLE AND COUPLED WITH AN INTEREST AND, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, SHALL BE VALID AND BINDING ON ANY PERSON TO WHOM SUCH FAMILY
SHAREHOLDER MAY TRANSFER ANY OF SUCH FAMILY SHAREHOLDER’S SHARES IN BREACH OF
THIS AGREEMENT. Each Family Shareholder hereby revokes all other proxies and
powers of attorney with respect to all of such Family Shareholder’s Shares that
may have heretofore been appointed or granted with respect to the matters
covered by Section 4(a), and no subsequent proxy or power of attorney shall be
given (and if given, shall not be effective) by such Family Shareholder with
respect thereto on the matters covered by Section 4(a). All authority conferred
or agreed to be conferred by any Family Shareholder in this Section 4(b) shall
survive the death or incapacity of such Family Shareholder and any obligation of
any Family Shareholder under this Agreement shall be binding upon the heirs,
personal representatives, successors and assigns of such Family Shareholder. It
is agreed that

 

-4-



--------------------------------------------------------------------------------

no party shall use the Irrevocable Proxy granted by any Family Shareholder
pursuant to this Section 4(b) unless such Family Shareholder fails to comply
with Section 4(a) and that, to the extent a party uses any such Irrevocable
Proxy, it will only vote the applicable Family Shareholder’s Stock subject to
such Irrevocable Proxy with respect to the matters specified in, and subject to
the provisions of, Section 4(a).

(c) Until the earliest to occur of (i) the termination of the Merger Agreement
in accordance with its terms, (ii) a Recommendation Change and (iii) the date on
which both the Company Shareholder Approval and the Minority Shareholder
Approval shall have been obtained, each Family Shareholder agrees not to, except
as contemplated by the Merger Agreement, (X) sell, sell short, transfer
(including by gift), pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, pledge, encumbrance, assignment or other disposition of, any
of such Family Shareholder’s Shares, other than pursuant to this Agreement,
transfers (including by gift) of Shares from a Family Shareholder to an
Affiliate thereof who executes a joinder agreement agreeing to be bound by this
Agreement as a Family Shareholder hereunder and other than transfers to another
Family Shareholder (each, a “Permitted Transfer”), (Y) with respect to any of
such Family Shareholder’s Shares, grant any proxy or power of attorney or enter
into any voting agreement or other arrangement relating to the matters covered
in this Section 4, other than pursuant to this Agreement or (Z) deposit any of
such Family Shareholder’s Shares into a voting trust. Without limiting any
provisions of the Merger Agreement, in the event of any share dividend, share
split, recapitalization, reclassification, combination or exchange of shares or
capital stock of the Company on or affecting any Family Shareholder’s Shares,
then the terms of this Agreement, as applicable, shall apply to the shares of
capital stock or other such securities of the Company held by such Family
Shareholder immediately following the effectiveness of such event.

5. NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder or under the Merger
Agreement or otherwise preclude any other or future exercise of any right,
remedy or power hereunder. Each and every right, remedy and power hereby granted
to the Guaranteed Party or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time. The Guaranteed Party shall
not have any obligation to proceed at any time or in any manner against, or
exhaust any or all of its rights against, Buyer for any Obligation prior to
proceeding against either Guarantor. No amendment or waiver of any provision of
this Agreement shall be valid and binding unless it is in writing and signed, in
the case of an amendment, by the Family Shareholders and the Guaranteed Party,
or in the case of waiver, by the party or parties against whom the waiver is
sought to be enforced. Notwithstanding anything contained herein to the
contrary, the Guaranteed Party shall act solely at the direction of the Special
Committee with respect to any amendment or waiver hereunder.

 

-5-



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES. Each Guarantor and each Family Shareholder,
hereby represents and warrants to the Guaranteed Party that:

(a) such Guarantor or Family Shareholder has the legal capacity to execute,
deliver and perform this Agreement and the execution, delivery and performance
of this Agreement by such Guarantor or Family Shareholder does not contravene
any agreement or other document to which such Guarantor or Family Shareholder is
a party or any law, regulation, rule, decree, order, judgment or contractual
restriction binding on such Guarantor or Family Shareholder or such Guarantor’s
or Family Shareholder’s assets and the execution, delivery and performance by
such Guarantor or Family Shareholder hereunder does not require the consent from
any spouse of such Guarantor or Family Shareholder or any other Person;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this Agreement by such Guarantor or Family
Shareholder has been obtained or made and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
Governmental Entity or regulatory body is required in connection with the
execution, delivery or performance of this Agreement;

(c) this Agreement constitutes a legal, valid and binding obligation of such
Guarantor or Family Shareholder enforceable against such Guarantor or Family
Shareholder in accordance with its terms;

(d) the Guarantors, together, have the financial capacity to satisfy the
Obligation to the extent of the Cap, and all financial resources necessary for
the Guarantors to fulfill their obligations under this Agreement shall be
available to the Guarantors for so long as this Agreement shall remain in effect
in accordance with Section 9 hereof;

(e) such Guarantor is the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, which meaning will apply for all
purposes of this Agreement) of the number of Shares set forth opposite such
Guarantor’s name in Annex A hereto and, upon acquisition, will be the beneficial
owner of any Shares acquired by such Guarantor after the date hereof, free and
clear of Liens or other limitations or restrictions (including any restriction
on the right to vote, sell or otherwise dispose of such Shares), except as may
exist by reason of this Agreement; and

(f) such Family Shareholder is the beneficial owner of, and has the power to
vote and dispose of, the number of Shares set forth opposite such Family
Shareholder’s name in Annex B hereto and, upon acquisition, will be the
beneficial owner of, and will have the power to vote and dispose of, any Shares
acquired by such Family Shareholder after the date hereof, free and clear of
Liens (other than the Foundation Pledge) or other limitations or restrictions
(including any restriction on the right to vote, sell or otherwise dispose of
such Shares), except as may exist by reason of this Agreement. Except as
provided in this Agreement, there are no outstanding options or

 

-6-



--------------------------------------------------------------------------------

other rights to acquire from such Family Shareholder, or obligations of such
Family Shareholder to sell or to dispose of, any Shares. For purposes of this
Agreement, “Foundation Pledge” means the pledge by each of Elie Weiss, Gary
Weiss, Jeffrey Weiss and Zev Weiss of all of their equity interests in Irving I.
Stone Limited Liability Company to the Irving I. Stone Foundation pursuant to
pledge and security agreements, which pledge secures approximately $15,000,000
of indebtedness owed by such individuals to the Irving I. Stone Foundation under
promissory notes issued in 2006.

7. NO ASSIGNMENT. Neither any Guarantor or Family Shareholder nor the Guaranteed
Party may assign its rights, interests or obligations hereunder to any other
Person (except in the case of (i) an assignment by the Guaranteed Party by
operation of law or (ii) a Permitted Transfer) without the prior written consent
of the Guaranteed Party (in the case of such an assignment by a Guarantor or
Family Shareholder) or the Guarantors and Family Shareholders (in the case of
such an assignment by the Guaranteed Party).

8. NOTICES. Any notice required to be given hereunder must be in writing, and
sent by facsimile transmission (which is confirmed) (provided that any notice
received by facsimile transmission or otherwise at the addressee’s location on
any Business Day after 5:00 p.m. (addressee’s local time) will be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by reliable overnight delivery service (with proof of service) or hand delivery
(return receipt requested), addressed as follows:

 

  (a) if to the Guaranteed Party, to it at:

 

American Greetings Corporation

One American Road

Cleveland, Ohio 44144

Facsimile:    (216) 252-6741 Attention:    General Counsel

with copies to (which shall not constitute notice):

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Facsimile:    (212) 291-9337 Attention:    Joseph B. Frumkin, Esq.    Brian E.
Hamilton, Esq.

 

and

  

 

BakerHostetler LLP

PNC Center

1900 East 9th Street, Suite 3200

Cleveland, Ohio 44114

Facsimile:    (216) 696-0740 Attention:   

Robert A. Weible, Esq.

John M. Gherlein, Esq.

 

-7-



--------------------------------------------------------------------------------

  (b) if to the Guarantors:

To them at the address and facsimile number set forth opposite such Guarantor’s
name on Annex A hereto

with copies (which shall not constitute notice) to:

 

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

Facsimile:    (216) 579-0212 Attention:   

Lyle G. Ganske, Esq.

James P. Dougherty, Esq.

 

and

 

Jones Day

222 East 41st Street

New York, New York 10017

Facsimile:    (212) 755-7306 Attention:    Robert A. Profusek, Esq.

 

  (c) if to the Family Shareholders:

To them at the address and facsimile number set forth opposite such Family
Shareholder’s name on Annex B hereto

with copies (which shall not constitute notice) to:

 

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

Facsimile:    (216) 579-0212 Attention:   

Lyle G. Ganske, Esq.

James P. Dougherty, Esq.

 

and

  

 

Jones Day

222 East 41st Street

New York, New York 10017

Facsimile:    (212) 755-7306 Attention:    Robert A. Profusek, Esq.

 

 

-8-



--------------------------------------------------------------------------------

or to such other address as any party may specify by written notice so given,
and such notice will be deemed to have been delivered as of the date so
telecommunicated or personally delivered or the next business day for notices
delivered by overnight delivery service. Any party to this Agreement may notify
any other party of any changes to the address or any of the other details
specified in this Section 8; provided, however, that such notification will only
be effective on the date specified in such notice or five Business Days after
the notice is given, whichever is later. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
will be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.

9. CONTINUING GUARANTY. This Agreement may not be revoked or terminated and
shall remain in full force and effect and shall be binding on the Guarantors,
their heirs, estates, survivors, conservators, personal representative,
successors and assigns until the Obligation is satisfied in full or the Cap has
been reached. Notwithstanding the foregoing, this Agreement shall terminate and
the Guarantors shall have no further obligations under this Agreement as of the
earlier of (i) the Effective Time and (ii) 45 days after the termination of the
Merger Agreement (unless, in the case of clause (ii) above, the Guaranteed Party
has made a claim under this Agreement against any Guarantor, in which case the
termination date shall be the date that such claim is finally satisfied or
otherwise resolved by agreement of the parties hereto or a final, non-appealable
judgment of a Governmental Entity of competent jurisdiction).

10. NO RECOURSE. The Guaranteed Party acknowledges that recourse against the
Guarantors under this Agreement constitutes the sole and exclusive remedy of the
Guaranteed Party against the Guarantors and all other direct and indirect
current and prospective holders of shares in Parent in respect of any
liabilities or obligations arising under or in connection with the Merger
Agreement. The Guaranteed Party by its acceptance of the benefits hereof,
covenants, agrees and acknowledges that, except as set forth in Section 9, no
Person other than the Guarantors and the Family Shareholders shall have any
obligation under this Agreement. Notwithstanding anything to the contrary in
this Agreement, the Guaranteed Party may assert claims: (i) under, and pursuant
to the terms of, the Confidentiality Agreement and the Rollover Agreement;
(ii) against the Guarantors (and the legal successors and assigns of any such
Guarantor’s Obligations hereunder) under, and pursuant to the terms of, this
Agreement; (iii) the Family Shareholders (and the legal successors and assigns
of any such Family Shareholder’s obligations hereunder) under and solely to the
extent related to their obligations pursuant to, this Agreement; and
(iv) against Parent or Merger Sub in accordance with and pursuant to the terms
of the Merger Agreement.

11. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Ohio without reference to such state’s
principles of conflict of laws. Each of the parties hereto irrevocably consents
to the exclusive jurisdiction of the state and federal courts located in
Cleveland, Ohio in connection with any matter based upon or arising out of this
Agreement or the matters

 

-9-



--------------------------------------------------------------------------------

contemplated herein, agrees that process may be served upon them in any manner
authorized by the Laws of the State of Ohio for such Persons and waives and
covenants not to assert or plead any objection that they might otherwise have.

12. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

13. COUNTERPARTS. This Agreement may be executed in any number of counterparts
(including by facsimile or by electronic transmission in “portable document
format” (“.pdf”) form), each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by telecopy or otherwise) to the other parties.

14. EXPENSES. Each Guarantor agrees to pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees) incurred by the Guaranteed Party in
connection with the enforcement of its rights hereunder if (i)(A) any Guarantor
or Family Shareholder asserts in any litigation that this Agreement is illegal,
invalid or unenforceable in accordance with its terms and (B) the Guaranteed
Party prevails in such litigation which is not subject to appeal or (ii) any
Guarantor refuses or fails to make any payment to the Guaranteed Party hereunder
when due and payable and it is finally judicially determined that such Guarantor
is required to make such payment hereunder.

15. ENTIRE AGREEMENT. This Agreement (including the Annexes hereto), the Merger
Agreement, the Rollover Agreement, the Financing Commitments and the
Confidentiality Agreement constitute the entire agreement, and supersede all
other prior agreements and understandings, both written and oral, among the
parties or their Affiliates, or any of them, with respect to the subject matter
hereof and thereof.

16. SEVERABILITY. In the event that any provision of this Agreement, or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void, invalid or unenforceable, the remainder of this Agreement
will continue in full force and effect and the application of such provision to
other Persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto. The parties further agree to replace such
illegal, void, invalid or unenforceable provision of this Agreement with a
legal, valid and enforceable provision that achieves, to the extent possible,
the economic, business and other purposes of such illegal, void, invalid or
unenforceable provision.

17. SPECIFIC ENFORCEMENT. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached and further agree that the Guaranteed Party or any Guarantor
or Family Shareholder, as applicable, shall be entitled to an injunction,
specific performance and

 

-10-



--------------------------------------------------------------------------------

other equitable relief against any Guarantor or Family Shareholder or the
Guaranteed Party, respectively, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof, in addition to any other
remedy to which the parties are entitled at law or in equity (subject, in all
cases, to the terms and provisions hereof), and that the parties shall not be
required to provide any bond or other security in connection with any such order
or injunction. Each party hereto further agrees that it will not oppose the
granting of any such injunction, specific performance or other equitable relief
on the basis that (i) any other party has an adequate remedy at law or (ii) an
award of an injunction, specific performance or other equitable relief is not an
appropriate remedy for any reason at law or equity.

18. MISCELLANEOUS. Capitalized terms used but not defined in this Agreement
shall have the meanings given to them in the Merger Agreement. The headings
contained in this Agreement are for reference purposes only and do not affect in
any way the meaning or interpretation of this Agreement. Each of the parties has
participated in the drafting and negotiation of this Agreement. If an ambiguity
or question of intent or interpretation arises, this Agreement must be construed
as if it is drafted by all the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authorship of any of
the provisions of this Agreement.

[Signature Pages Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

MORRY WEISS

/s/ Morry Weiss

ZEV WEISS

/s/ Zev Weiss

JEFFREY WEISS

/s/ Jeffrey Weiss

[Signature Page to Guaranty and Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as to Sections 4 through 8, and 10 through 18 only, the
Family Shareholders have caused this Agreement to be duly executed and delivered
as of the date first written above.

 

ELIE WEISS

/s/ Elie Weiss

GARY WEISS

/s/ Gary Weiss

JEFFREY WEISS

/s/ Jeffrey Weiss

JUDITH WEISS

/s/ Judith Weiss

MORRY WEISS

/s/ Morry Weiss

ZEV WEISS

/s/ Zev Weiss

[Signature Page to Guaranty and Voting Agreement]



--------------------------------------------------------------------------------

IRVING I. STONE LIMITED LIABILITY COMPANY By:  

/s/ Gary Weiss

Name:   Gary Weiss Title:   Manager IRVING I. STONE FOUNDATION By:  

/s/ Gary Weiss

Name:   Gary Weiss Title:   President

[Signature Page to Guaranty and Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guaranteed Party has caused this Agreement to be duly
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

AMERICAN GREETINGS CORPORATION By:  

/s/ Christopher W. Haffke

Name:   Christopher W. Haffke Title:   Vice President, General Counsel and
Secretary

[Signature Page to Guaranty and Voting Agreement]



--------------------------------------------------------------------------------

ANNEX A

GUARANTORS

 

Name of Guarantor

  

Address and Facsimile Number

   Class A Shares      Class B Shares  

Zev Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         70,935   

Morry Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         222,241   

Jeffrey Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         52,919   

 

A-1



--------------------------------------------------------------------------------

ANNEX B

FAMILY SHAREHOLDERS

 

Name of Family Shareholder

  

Address and Facsimile Number

   Class A Shares      Class B Shares  

Zev Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         70,935   

Morry Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         222,241   

Jeffrey Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         52,919   

Judith Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         78,800   

Gary Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     3,130         11,430   

Elie Weiss

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         23,430   

 

B-1



--------------------------------------------------------------------------------

Irving I. Stone Limited Liability Company

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777
Attention: Garry Weiss

     0         1,818,182   

Irving I. Stone Foundation

  

c/o American Greetings Corporation

One American Road

Cleveland, Ohio 44144

(216) 252-6777

     0         203,964   

 

B-2